ITEMID: 001-71544
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: WASILEWSKA AND OTHERS v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Ms Ewelina Wasilewska (hereinafter: “the first applicant”), Ms Bożena Wasilewska (“the second applicant”) and Mr Maciej Wasilewski (“the third applicant”), are Polish nationals, who were born in 1976, 1955 and 1978 respectively and live in Jelenia Góra, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
The second applicant is the mother of the first and third applicants.
On 13 May 1994 the applicants filed with the Jelenia Góra Regional Court an action against an insurance company P. in which they claimed compensation and supplementary pensions relating to the death of L. Wasilewski, the second applicant’s husband and the other applicants’ father.
On 25 April 1996 the court gave judgment. It awarded compensation to the applicants and dismissed their claims for pensions. They appealed.
On 19 December 1996 the Wrocław Court of Appeal amended the appealed judgment in that it increased the amount of compensation. On 15 April 1997 the applicants lodged a cassation appeal against the Court of Appeal’s judgment.
On 26 November 1997 the Court of Appeal decided to reinstate the time limit for lodging a cassation appeal.
On 9 January 1998 the first and third applicants withdrew their claims for supplementary pensions, limiting their appeals to the issue of compensation. They submitted that, despite the partial exemption, the fee they had to pay for their cassation appeal was excessive. The applicants therefore decided to limit the overall value of their claims, in consequence of which the proportional fee was reduced and they could afford to pay it.
On 12 October 1999 the Supreme Court gave a judgment. It discontinued the proceedings as far as they concerned the first and third applicants’ claims for pensions, since they had withdrawn those claims and it was bound by their decision. The court quashed part of the judgment of the Court of Appeal and remitted that part of the case for re-examination. It dismissed the remainder of the cassation appeal.
On 27 January 2000, having re-examined the case, the Court of Appeal amended the judgment of the Regional Court as far as it concerned the first and third applicant. It quashed the part relating to the second applicant and remitted the case in that part for re-examination.
The Jelenia Góra Regional Court held hearings on 13 September 2000, 12 January, 5 February, 21 May, 6 August, 18 September and 28 September 2001.
On 8 October 2001 the Jelenia Góra Regional Court gave a judgment. It awarded the second applicant a supplementary pension, as well as overdue pension payments. She appealed.
On 8 February 2002 the Court of Appeal amended the appealed judgment.
Relevant domestic law and practice
On 17 June 2004 Polish Parliament adopted a new law “on complaint about a breach of a right to have one’s case heard within a reasonable time”. The act entered into force on 17 September 2004.
Section 2 of the Act provides for a special action by which a party can seek a declaration that his or her right to have a case heard within a reasonable time has been breached. The court shall take into consideration the following criteria: the conduct of the court before which the case is pending; the character of the case and the complexity of the legal and factual issues involved therein; what was at stake for the complainant, and the conduct of the parties. The length complaint must be lodged when the proceedings are still pending.
Pursuant to Section 2, if the court finds that the length complaint is wellfounded, it shall give a ruling to this effect. If the complainant so requests, the court can also recommend that the court before which the case is pending takes certain procedural measures in the impugned proceedings. The court may also, award an appropriate amount of money to the complainant, in the amount not exceeding PLN 10,000.
Under Section 18, within six months after the entry into force of the Act, that is, from 17 September 2004, anyone who had lodged an application with the European Court of Human Rights in due time complaining of a violation of the “reasonable-time” requirement contained in Article 6 § 1 of the Convention was entitled to lodge a length complaint provided for by the Act, if the application to the Court had been lodged when the proceedings were still pending and if it had not yet been declared admissible by the European Court.
